Citation Nr: 1009870	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-17 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3. Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

4. Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue/sluggishness, to include as due 
to an undiagnosed illness.

5. Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 
1989 and from December 1990 to April 1991.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veterans claims file is now 
in the jurisdiction of the New York, New York RO.

In December 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  

In a statement submitted in February 2009, the Veteran's 
representative waived initial RO consideration of evidence 
submitted by the appellant in July 2008.

The Board notes that the claim of service connection for a 
psychiatric disorder, to include PTSD, was originally raised 
as three separate claims of service connection for PTSD, 
dysthymia/depression, and cognitive disorder/memory loss.  In 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  Hence, the Board has combined the 
separately alleged psychiatric symptoms and diagnoses into 
one claim of service connection for a psychiatric disorder, 
to include PTSD.  

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral knee conditions have been raised 
by the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over these claims, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claims, additional development is required.  The 
Board will discuss each of its reasons for remand below.

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  July 2002 
and June 2003 letters provided the Veteran with general 
notice of what was needed to support a claim of service 
connection, the evidence VA was responsible for providing, 
and the evidence she was responsible for providing; however, 
these letters did not clearly identify which of the Veteran's 
claimed disabilities were being addressed.  Additionally, 
they did not correctly inform her of what was needed to 
substantiate a claim of presumptive service connection based 
on an undiagnosed illness.  

During the pendency of this appeal, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held 
that VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was not 
given notice that complied with Dingess.

The RO also has not sent the Veteran a letter informing her 
of the special requirements for proving a claim of service 
connection for PTSD, to include as based on an in-service 
personal assault.  38 C.F.R. § 3.304(f).

Hence, VCAA notice complying with all of the above 
requirements should be provided on remand.

Social Security Administration (SSA) Records

A March 2005 VA psychiatric treatment record indicates that 
the Veteran was applying for disability benefits from the 
SSA, as her employer, the U.S. Post Office, was forcing her 
to resign from her job or go into arbitration.  The claims 
file does not reflect that SSA records have been requested.  
As these records are constructively of record, an attempt 
must be made to secure them on remand.  

Psychiatric Disorder

The Veteran alleges that she has a psychiatric disorder, to 
include PTSD, arising from being stationed in a highly 
stressed environment in Southwest Asia during the Gulf War.  
She has reported constantly being worried about scud missile 
attacks, biological attacks, and terrorist acts.  The record 
reflects that she served in Southwest Asia from December 1990 
to April 1991.

She also has stated that she worked in a hostile work 
environment where the males acted aggressively towards her; 
she had difficulty with the actions of her male superiors.  
This alleged stressor appears to be similar to a personal 
assault stressor.

The Veteran has stated that she began experiencing symptoms 
such as nightmares, anxiety, and depression about three 
months after she returned from Southwest Asia.  An October 
2004 questionnaire from the Veteran's representative to the 
Veteran's psychiatrist, Dr. G.B., shows a diagnosis of major 
depressive disorder with psychotic features.  Dr. G.B. stated 
that the Veteran exhibited some elements of PTSD, but did not 
fulfill all of the criteria for the diagnosis.  Dr. G.B. 
responded "yes" to the question of whether the Veteran's 
psychiatric condition was related to her service.  The 
Veteran attended a VA psychiatric examination in December 
2002; however, the examination report does not adequately 
address the etiology of the Veteran's variously diagnosed 
psychiatric disorder.  Additionally, the questionnaire to Dr. 
G.B. was added to the record after the December 2002 VA 
examination.  Hence, a VA psychiatric examination to fully 
assess the nature and etiology of the Veteran's psychiatric 
disorder should be scheduled on remand.

Skin Disorder

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On March 1989 National Guard and March 1990 reserve 
enlistment examinations, it was clinically noted that the 
Veteran had mild acne.  Hence, the record shows that acne was 
noted on examination prior to both periods of the Veteran's 
service and she is not presumed sound as to a diagnosis of 
acne.  

August 1989 service treatment records show the Veteran 
complained of itching skin on her neck and face.  The 
diagnosis was mild acne on the face and upper back.  

The Veteran has stated that prior to service she had slight 
controllable acne, but she now experiences more severe 
outbreaks that do not respond to treatment.  She has 
described her current skin condition as a red, bumpy, itchy, 
and hot rash that is sporadic and lasts for varying periods 
of time.  VA treatment records show the Veteran has been 
treated for acne and a mild skin rash.  The Veteran has not 
received a VA examination to determine whether mild acne that 
preexisted service was aggravated by her service or whether 
any of her skin related symptoms are due to an undiagnosed 
illness.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing 
when VA must provide a medical examination in relation to a 
service connection claim).

Respiratory Disorder 

At the December 2007 hearing, the Veteran testified that 
during service she was stationed near burning oil fields and 
that she recalls smelling and breathing in a pungent, acid 
type substance that burned her throat.  About three months 
after service she began having difficulty breathing and she 
frequently spit up blood with mucus.  The Veteran is 
competent to report the symptoms she has experienced.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).

March 1999 reserve service records show the Veteran reported 
having sinusitis and allergic rhinitis; in September 2000 she 
was treated for an upper respiratory infection.  The Veteran 
has stated that she was diagnosed with tuberculosis in 
approximately 1995.  VA treatment records show diagnoses of 
pharyngitis, chronic sinusitis, and asthma.  July 1995 and 
May 1996 VA X-rays show no active disease and no evidence of 
acute pulmonary disease.  On June 2004 VA examination, the 
diagnosis was asthma.  The examiner did not provide an 
etiology opinion.  A VA examination should be scheduled to 
adequately address the etiology of the Veteran's respiratory 
condition, and to determine whether any of her symptoms are 
due to an undiagnosed illness.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159; see McLendon, 20 Vet. App. at 81.

Chronic Fatigue Syndrome

In June 2004, the Veteran appeared for a VA examination to 
determine whether she had chronic fatigue syndrome.  While 
the VA examiner concluded that she did not meet the criteria 
for a diagnosis of chronic fatigue syndrome, the examiner did 
not address whether her symptoms of fatigue/sluggishness were 
due to an undiagnosed illness or could be attributed to a 
known diagnosis.  Additionally, since the June 2004 VA 
examination, the Veteran has indicated that her fatigue has 
gotten worse.  Hence, another examination should be scheduled 
to address remaining questions regarding the etiology of the 
Veteran's fatigue and sluggishness.  

Nonservice-Connected Pension

The record reflects that in August 2008 the RO received 
correspondence entitled Notice of Disagreement (NOD) that 
states the Veteran disagrees with the RO's decision dated 
July 15, 2008 that denied entitlement to nonservice-connected 
pension.  The July 2008 RO decision has not been associated 
with the permanent claims file; however, it appears the 
Veteran has submitted a timely NOD with a July 2008 RO 
decision.  The record and VA's electronic appeals tracking 
system does not reflect that the RO has issued a Statement of 
the Case (SOC) in this matter.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that in these circumstances, 
where an NOD is filed, but a SOC has not been issued, the 
Board must remand the claim for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a letter providing her 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for her 
claims of service connection for a 
psychiatric disorder, a skin disorder, a 
respiratory disorder, and chronic fatigue 
syndrome, including the notice required 
under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  The letter 
should also inform her of what is needed 
to substantiate a claim of service 
connection as due to undiagnosed illness 
and of the evidence required to support a 
claim of service connection for PTSD, to 
include as based on personal assault, 
under 38 C.F.R. § 3.304(f).
2.	Obtain from SSA copies of any decision 
regarding any claim for SSA disability 
benefits and copies of the record upon 
which any such claim was decided.  If such 
records are unavailable, the Veteran's 
claims file should be clearly documented 
to that effect.  In accordance with 
38 C.F.R. § 3.159(e), the Veteran must be 
notified of any inability to obtain these 
records.

3.	Schedule the Veteran for a VA 
psychiatric examination to determine 
whether she has any psychiatric disorder 
related to events that occurred during 
service.  The examiner must review the 
Veteran's claims file and must explain the 
complete rationale for all opinions 
expressed and conclusions reached.  
Following examination of the Veteran, 
review of her pertinent medical history 
and competent lay statements regarding 
observable symptomatology, the examiner 
should identify all current psychiatric 
disorders.  The examiner should then 
respond to the following questions:

(A) Is it at least as likely as not (a 50% 
or greater probability) that any diagnosed 
psychiatric disorder is causally related 
to the Veteran's periods of active 
service?

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  

(2) If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for the diagnosis.

4.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her skin condition.  The 
examiner must review the Veteran's claims 
file and must explain the complete 
rationale for all opinions expressed and 
conclusions reached.  Following 
examination of the Veteran, review of her 
pertinent medical history and competent 
lay statements regarding observable 
symptomatology, the examiner should 
identify all skin conditions.  The 
examiner should then respond to the 
following questions:

(A) Was there a measurable increase in the 
severity of preexisting acne during either 
period of the Veteran's active service? 

(B) If there was a measurable increase in 
the severity of preexisting acne during 
either period of service, was it beyond 
that attributable to the natural progress 
of the disability?

(C) Is it at least as likely as not (a 50% 
or greater probability) that any diagnosed 
skin condition other than acne is causally 
related to the Veteran's periods of active 
service?

(D) Are any of the Veteran's skin 
complaints separate from (and unrelated 
to) a diagnosed skin condition?

(E) If any symptoms are unrelated to a 
diagnosed skin condition, then is it at 
least as likely as not (a 50% or greater 
probability) that they are symptoms of an 
undiagnosed illness?

5.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her respiratory condition.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination.  The examiner should explain 
the rationale for all opinions given, 
commenting on the evidence already of 
record.  Following examination of the 
Veteran and review of her pertinent 
medical history and competent lay 
statements regarding observable 
symptomatology, the examiner should 
specifically identify all respiratory 
conditions.  The examiner should then 
respond to the following questions:

(A) Is it at least as likely as not (a 50 
percent or greater probability) that any 
diagnosed respiratory disorder is causally 
related to the Veteran's periods of active 
service?

(B) Are any of the Veteran's respiratory 
complaints separate from (and unrelated 
to) a diagnosed respiratory condition?

(C) If any symptoms are unrelated to a 
diagnosed respiratory condition, then is 
it at least as likely as not (a 50% or 
greater probability) that they are 
symptoms of an undiagnosed illness?

6.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her fatigue complaints.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination 
and must explain the rationale for all 
opinions given.  Following examination of 
the Veteran and review of her pertinent 
medical history and competent lay 
statements regarding observable 
symptomatology, the examiner is asked to 
respond to the following questions:

(A) Do the Veteran's claimed symptoms fit 
the criteria for chronic fatigue syndrome?
(B) (1) If the Veteran's claimed symptoms 
do not fit the criteria for chronic 
fatigue syndrome, then is it at least as 
likely as not (a 50% or greater 
probability) that such symptoms are 
attributable to a clinical diagnosis, 
other than chronic fatigue syndrome, or 
are due to an undiagnosed illness 
resulting from service in Southwest Asia 
during the Gulf War?  

(2) If the claimed symptoms are 
attributable to a known clinical 
diagnosis, then is it at least as likely 
as not (a 50% or greater probability) that 
the diagnosed disorder is causally related 
to the appellant's periods of active 
service? 

7.	Readjudicate the claims of service 
connection.  If any claim remains denied, 
the RO should issue an appropriate 
Supplemental SOC and give the Veteran and 
her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

8.	Readjudicate the claim of entitlement 
to nonservice-connected disability 
pension.  If the decision does not result 
in a complete grant of benefits sought, 
issue a SOC.  The Veteran should be 
advised of her appeal rights.  If an 
appeal is perfected, the case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



